                                                          I USDC SD ,--!
                                                          I DOCUMK•T
                                                            ELE,CTRG ~\f ICALL Y FILED
                                                                                 &
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
STRV, INC.,
              Plaintiff,
                                                          I DOC#:
                                                            DATE FILEI:
                                                                               I
                                                                            8jJJ   1




                                                   19-CV-10027 (BCM)
       -against-
                                                   ORDER
VIDERI, INC.,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The status conference scheduled for March 18, 2020, at 11 :00 a.m., will be conducted
telephonically. At that time, the parties shall call into the below teleconference:

       Call in number:      888-363-4749
       Access Code:         7185839

Dated: New York, New York
       March 13, 2020
                                           SO ORDERED.




                                           BARB~ u
                                           United States Magistrate Judge
